Per Curiam,
This appeal is from a decree modifying and continuing until final hearing a preliminary injunction restraining the defendants from collecting a tax, from issuing bonds and from acquiring by purchase or condemnation certain land for the purpose of erecting a school building thereon. It was found by the learned judge of the Common Pleas that the undertaking on which the school directors proposed to enter would increase the indebtedness of the district beyond the legal limit. Other objections to the proposed action by the directors were left by the court for consideration on final hearing. Manifestly they should be so left by us. We see no reason for departing from the established practice of this court on an appeal from the granting *571or refusing of a preliminary injunction to express no opinion on the merits of the controversy until after final hearing and decree and to determine only whether on the facts developed an injunction should have been granted or refused: Ross Common Water Co. v. Blue Mountain Water Co., 228 Pa. 235.
The decree is affirmed at the cost of the appellant.